Title: From John Adams to Thomas Melville, Jr., 11 May 1815
From: Adams, John
To: Melville, Thomas, Jr.



Sir
Quincy May 11th 1815

I have received the letter you did me the honour to write me, on the 7th of this month, with its enclosures, a diploma of honorary member of the Berkshire Agricultral society; the address of my friend Elkanah Watson Esqre & the premiums to be given at your next Exhibition of Cattle—
I pray you Sir to present my thanks to the society, & to their Executive Committee, for the honor they have done me by this Election, and to accept yourself the assurance of my sensibility of the obliging manner in which you have communicated their respects.
That great improvements may be made in the Agriculture, and manufactures & consequently in the commerce of this Country, cannot be doubted; & your society promises as much in proportion as any other. The breeds of Cattle are of great importance; but hitherto little regarded. I delight in these prospects, but nothing can be expected from an Octogenarian, worn out with labours & Anxieties public, private & domestic.
John Adams